In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 14-196V
                                      Filed: July 15, 2014
                                      Not for Publication

*************************************
MARIE VERDIER,                                *
                                              *
               Petitioner,                    *
                                              *                  Damages decision based on proffer;
v.                                            *                  flu vaccine; adhesive capsulitis;
                                              *                  shoulder impingement; tendinosis;
SECRETARY OF HEALTH                           *                  SIRVA
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Paul R. Brazil, Philadelphia, PA, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

        On March 10, 2014, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10–34 (2006), alleging that she suffered adhesive capsulitis,
shoulder impingement, and tendinosis in her left shoulder as a result of receiving influenza
(“flu”) vaccine on October 23, 2012.

        On June 13, 2014, respondent filed her Rule 4(c) Report conceding that petitioner

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
                                                    1
suffered from a shoulder injury related to vaccine administration (“SIRVA”) and recommending
compensation.

        On July 15, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards petitioner a lump sum payment of
$104,059.49, representing compensation for actual and projected pain and suffering
($100,000.00) and past unreimbursable expenses related to her vaccine-related injury
($4,059.49). The award shall be in the form of a check for $104,059.49 made payable to
petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 15, 2014                                                        /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
MARIE VERDIER,                                   )
                                                 )
                       Petitioner,               )
                                                 )
                                                   No. 14-196V
v.                                               )
                                                   Special Master Laura D. Millman
                                                 )
                                                   ECF
SECRETARY OF HEALTH                              )
AND HUMAN SERVICES,                              )
                                                 )
                       Respondent.               )
                                                 )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 11, 2014, Marie Verdier, a/k/a Marie Gesumene Pervelus Verdier

(“petitioner”) filed a petition for compensation under the Vaccine Act. 1 Petitioner alleges that

she received an influenza vaccine in her left arm on October 23, 2012, and subsequently suffered

adhesive capsulitis, shoulder impingement, and tendinosis in her left shoulder secondary to the

vaccination. (See generally Dkt. 9, Resp.’s Rep. 1–3.) The Secretary of Health and Human

Services (“respondent”) filed a Vaccine Rule 4(c) report, conceding that petitioner suffered from

a shoulder injury related to vaccine administration (“SIRVA”), and recommending that the Court

award petitioner compensation. (Id. at 4–5.) Respondent hereby submits the following proffer

regarding the award of compensation.




1
 National Childhood Vaccine Injury Act (“Vaccine Act”) of 1986, Pub. L. No. 99-660, tit. III,
§§ 301–323, 100 Stat. 3743, 3755 (1986), as amended, 42 U.S.C. §§ 300aa-1 to 300aa-34. All
U.S.C. citations are to U.S.C.A. (West, Westlaw through P.L. 113-120, June 10, 2014).
    I.    Items of Compensation

          A. Future Medical Care Expenses

          Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.


          B. Lost Earnings

          Respondent proffers that based upon the evidence of record, petitioner has not and is not

likely to suffer a loss of earnings as a result of her vaccine-related injury. Accordingly, the Court

should not award lost future earnings as provided under § 300aa-15(a)(3)(A). Petitioner agrees.


          C. Pain and Suffering

          Respondent proffers that the Court should award petitioner a lump sum of $100,000.00

for her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.


          D. Past Unreimbursable Expenses

          Respondent proffers that based upon the evidence of record, petitioner has incurred

$4,059.49 in past unreimbursable expenses related to her vaccine-related injury. Petitioner

agrees.


          E. Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens related to her vaccine-

related injury.




                                                   2
    II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Special Master’s decision

and the Court’s judgment award the following 2: a lump sum payment of $104,059.49

(representing compensation for actual and projected pain and suffering, and past unreimbursable

expenses related to the vaccine-related injury), in the form of a check payable to petitioner.


    III. Summary of Recommended Payment Following Judgment

       A lump sum payment of $104,059.49, representing compensation for actual and projected

pain and suffering, and past unreimbursable expenses related to the vaccine-related injury,

payable to petitioner.

                                                         Respectfully submitted,

                                                         STUART F. DELERY
                                                         Assistant Attorney General

                                                         RUPA BHATTACHARYYA
                                                         Director
                                                         Torts Branch, Civil Division

                                                         VINCENT J. MATANOSKI
                                                         Deputy Director
                                                         Torts Branch, Civil Division

                                                         HEATHER L. PEARLMAN
                                                         Senior Trial Attorney
                                                         Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.




                                                 3
                           /s/ Claudia B. Gangi
                           CLAUDIA B. GANGI
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. DEPARTMENT OF JUSTICE
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-4138



DATED: July 15, 2014




                       4